Hedrick, J.
The defendant’s sole contention on this appeal is that his pleas of guilty to the nine two-count bills of indictment charging him with forgery and uttering forged checks were not freely, understandingly and voluntarily entered. This contention is without merit. The “Transcript of Plea”, which is a part of the record in this case, shows clearly that the defendant, through his court-appointed attorney, did in fact enter pleas of guilty to nine bills of indictment charging him with forgery and uttering forged checks; furthermore, the record reveals that the court carefully questioned the defendant in. open court as to whether he freely, understandingly and voluntarily entered the pleas of guilty in each case charging him with forgery and uttering forged checks.
On 14 April 1970, Judge Beal entered the following:
“And after further examination by the Court, the Court ascertains, determines and adjudges, that the plea of (guilty) (nolo contendere), by the defendant is freely, understandingly and voluntarily made, without undue influence, compulsion or duress, and without promise of leniency. It is, therefore, Ordered that his plea of (guilty) (nolo con-tendere) be entered in the record, and that the Transcript of Plea and Adjudication be filed and recorded.”
We have carefully reviewed the record on appeal and find no error.
No error.
Mallard, C.J., and Parker, J., concur.